 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    JOSH MEIXNER,                                        Case No. 2:14-CV-02143-TLN-CKD

10                      Plaintiff,                         ORDER RE: STIPULATION TO
                                                           CONTINUE DEADLINE TO SUBMIT
11    v.                                                   PRETRIAL DOCUMENTS ALLOWING
12                                                         THE MANDATORY SETTLEMENT
      WELLS FARGO BANK, N.A.,                              CONFERENCE SCHEDULED FOR
13    SUCCESSOR BY MERGER TO WELLS                         NOVEMBER 25, 2019 TO GO FORWARD
      FARGO HOME MORTGAGE, INC.;
14
      HSBC BANK USA, N.A., AS TRUSTEE
15    FOR GSAA HOME EQUITY TRUST                           Complaint Filed: June 20, 2014
                                                           Action Removed: September 15, 2014
16
      2005-7; and DOES 1 through 50, inclusive,
                                                           Trial Date:      May 13, 2018
17
                         Defendants.
18

19

20

21

22

23
            The Court, having reviewed the stipulation and order, and good cause appearing therefore,
24

25
     makes the following Order:

26

27

28



                         Order re: Stipulation to Continue Deadline to Submit Pretrial Documents
            1.     The deadline for all Parties to submit and file the Pretrial Documents currently
 1

 2   due on November 25, 2019, as defined in the accompanying Stipulation, is continued until

 3   November 26, 2019; and
 4
            2.     The deadline to provide the Binder of Exhibits to the Court, as referenced in the
 5
     Final Pretrial Order, is continued until November 26, 2019 at 3:00 p.m.
 6

 7
     IT IS SO ORDERED.

 8

 9   Dated: November 19, 2019
10                                                                  Troy L. Nunley
                                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                         Order re: Stipulation to Continue Deadline to Submit Pretrial Documents
